Citation Nr: 1541681	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-16 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II. 

2. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from March 1965 to March 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a  January 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection. 

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1. In affording the Veteran with the benefit-of-the-doubt, the private medical treatment records demonstrates that the Veteran was diagnosed and was receiving treatments for diabetes mellitus, type II, within one year after leaving service. 

2. In affording the Veteran with the benefit-of-the-doubt, the private medical treatment records demonstrates that the Veteran was diagnosed and was receiving treatments for hypertension, within one year after leaving service.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Board finds that, as the outcome of the claims decided herein are favorable to the Veteran, any error related to the VCAA on these claims is moot. See 38 U.S.C. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection - Diabetes & Hypertension 

The Veteran essentially contends that he suffered from both diabetes mellitus, type II, and hypertension at least within one year of his separation from his active duty service. The Veteran had active service from March 1965 to March 1968. Specifically, he contends that he sought treatment in early 1969, for both diabetes and hypertension from a private physician, and has been suffering from these chronic conditions since that time. The Board notes that, in resolving all benefit-of-the-doubt in the Veteran's favor, the competent medical evidence of record is at lease in equipoise revealing that the Veteran did in-fact suffer from both diabetes and hypertension within one year of leaving service. The Board finds that since both disorders are considered chronic conditions under 38 C.F.R. §§ 3.309, for presumptive service connection, the Veteran's claims must be granted. 

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

Several alternate paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as diabetes mellitus and hypertension. For these conditions, service connection may be granted if the chronic disease manifests itself and is identified as such in service, or within the presumptive period (one year) under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a)."). If, however, a chronic disease is noted during service, but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection. 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

In the Veteran's claim for hypertension and diabetes, the Veteran has continuously alleged that he was diagnosed and suffered from diabetes and hypertension within the presumptive period (one year) after he left service. Specifically, he contends that in January 1969, he was treated by his private physician for both conditions. The Board finds that the Veteran's contentions are corroborated by the competent medical evidence of record. Specifically, the Veteran has submitted a statement by his private physician, Dr. J. W., who affirmatively notes that he was treating the Veteran for both diabetes and hypertension since 1969. See September 5, 2007, Statement from Dr. J.W. The Veteran's physician specifically noted that the lack of contemporaneous treatment records is due to the physician moving office through the last few decades. 

The Veteran has also submitted lay statements from his friend and wife that also corroborate his assertion that he was diagnosed and treated for diabetes and hypertension in January 1969. See November 2008 Statement by P.B.; see also December 2008 Statement by C.S. The Board finds that such lay statements, along with the Veteran's assertions regarding when he developed his disorders, are credible as they have been consistent throughout the claims period. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

As noted above, both diabetes and hypertension are chronic disorders that can be presumptively service-connected if manifested within a year after leaving service. The Board finds that both the lay evidence and, most significantly, the competent medical evidence of record to be highly probative in establishing that the Veteran did in fact suffer from both diabetes and hypertension in 1969, within a year after he left service in 1968. Therefore, both conditions are presumptively service-connected, unless there is evidence of a post-service intercurrent incurrence of the disorders; here, no such evidence of any intercurrent causes are of record. 

The Board acknowledges that the Veteran's service treatment records (STRs) fail to reveal any conditions or symptoms of his current disorders of either diabetes or hypertension, however, such is not required to establish service-connection on a presumptive basis. As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that both the Veteran's diabetes and hypertension were manifested during the presumptive period after he left his active duty service. Consequently, both conditions are presumptively service-connected, and the Veteran's claims must be granted for both conditions. 


ORDER

Entitlement to service connection for diabetes mellitus, type II is granted. 

Entitlement to service connection for hypertension is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


